 


114 HR 1465 IH: Medical Evaluation Parity for Servicemembers Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1465 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Thompson of Pennsylvania (for himself, Mr. Ryan of Ohio, Mr. Cramer, Mr. McCaul, and Mr. Rush) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide an individual with a mental health screening before the individual enlists in the Armed Forces or is commissioned as an officer in the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medical Evaluation Parity for Servicemembers Act of 2015. 2.Preliminary mental health screenings for individuals becoming members of the Armed Forces (a)In generalChapter 31 of title 10, United States Code, is amended by adding at the end the following new section:

520d.Preliminary mental health screenings
(a)Provision of mental health screeningBefore any individual enlists in an armed force or is commissioned as an officer in an armed force, the Secretary concerned shall provide the individual with a mental health screening. (b)Use of screening (1)The Secretary shall use the results of a mental screening conducted under subsection (a) as a baseline for any subsequent mental health examinations of the individual, including such examinations provided under sections 1074f and 1074m of this title.
(2)The Secretary may not consider the results of a mental health screening conducted under subsection (a) in determining the promotion of a member of the armed forces. (c)Application of privacy lawsWith respect to applicable laws and regulations relating to the privacy of information, the Secretary shall treat a mental health screening conducted under subsection (a) in the same manner as the medical records of a member of the armed forces..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 520c the following new item:   520d. Preliminary mental health screenings.. (c)Reports (1)Initial report (A)In generalNot later than 180 days after the date of the enactment of this Act, the National Institute of Mental Health of the National Institutes of Health shall submit to Congress and the Secretary of Defense a report on preliminary mental health screenings of members of the Armed Forces.
(B)Matters includedThe report under subparagraph (A) shall include the following: (i)Recommendations with respect to establishing a preliminary mental health screening of members of the Armed Forces to bring mental health screenings to parity with physical screenings of members.
(ii)Recommendations with respect to the composition of the mental health screening, evidenced-based best practices, and how to track changes in mental health screenings relating to traumatic brain injuries, post-traumatic stress disorder, and other conditions. (C)CoordinationThe National Institute of Mental Health shall carry out subparagraph (A) in coordination with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the surgeons general of the military departments, and other relevant experts.
(2)Reports on efficacy of screenings
(A)Secretary of DefenseNot later than one year after the date on which the Secretary of Defense begins providing preliminary mental health screenings under section 520d(a) of title 10, United States Code, as added by subsection (a), the Secretary shall submit to Congress a report on the efficacy of such preliminary mental health screenings. (B)Comptroller GeneralNot later than one year after the submittal of the report under subparagraph (A), the Comptroller General of the United States shall submit to Congress a report on the efficacy of the preliminary mental health screenings described in such subparagraph.
(C)Matters includedThe reports required by subparagraphs (A) and (B) shall include the following: (i)An evaluation of the evidence-based best practices used by the Secretary in composing and conducting preliminary mental health screenings of members of the Armed Forces under such section 520d(a).
(ii)An evaluation of the evidence-based best practices used by the Secretary in tracking changes in mental health screenings relating to traumatic brain injuries, post-traumatic stress disorder, and other conditions among members of the Armed Forces. (d)Implementation of preliminary mental health screeningThe Secretary of Defense may not provide a preliminary mental health screening under section 520d(a) of title 10, United States Code, as added by subsection (a), until the Secretary receives and evaluates the initial report required by subsection (c)(1).
3.Report on efficacy of physical examinations for certain members of the Armed Forces upon separation from active duty
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the efficacy of the mental health components of the physical examinations provided under paragraph (5) of section 1145(a) of title 10, United States Code, to members of the Armed Forces who are separated from active duty as described in paragraph (2) of such section. (b)Evaluation of effectivenessThe report required by subsection (a) shall include an evaluation of the effectiveness of the physical examinations described in such subsection in—
(1)identifying members of the Armed Forces with traumatic brain injury, post-traumatic stress disorder, and other mental health conditions; and (2)ensuring that health care is provided for such members. 
 
